Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 5/16/2022 is acknowledged.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Invention II claims, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/16/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1. Claim(s) 1 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by US 2005/0023643 A1 (“Li”).

Regarding claim 1, Li shows (Fig. 3a-3b) a bipolar junction transistor (BJT) structure, comprising: 
a base (110, para 18) over a semiconductor substrate (104); 
a collector (108, para 18) over the semiconductor substrate and laterally abutting a first horizontal end (bottom surface of 110) of the base, and 
an emitter (112, para 18) over the semiconductor substrate and laterally abutting a second horizontal end (upper surface of 110) of the base opposite the first horizontal end, wherein a horizontal interface between the emitter and the base is smaller than a horizontal interface between the collector and the base (Fig. 3b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1. Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9761664 B1 (“Gao”) in view of Li.

Regarding claim 1, Gao shows (Fig. 1-2) a bipolar junction transistor (BJT) structure, comprising: 
a base (24, col 3, ln 41) over a semiconductor substrate (12, col 3, ln 26); 
a collector (26, col 3 ln 41) over the semiconductor substrate and laterally abutting a first horizontal end of the base (Fig. 1, right side of 24 going into the paper), and 
an emitter (22, col 3, ln 41) over the semiconductor substrate and laterally abutting a second horizontal end of the base (Fig. 1, left side of 24 going into the paper) opposite the first horizontal end.
Gao does not show wherein a horizontal interface between the emitter and the base is smaller than a horizontal interface between the collector and the base.
Li shows (Fig. 3a-3b) wherein a horizontal interface between the emitter (112) and the base (110) is smaller than a horizontal interface between the collector (108) and the base.
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to modify the invention of Gao, including interface between the collector and base with interface between the emitter and base, with the invention of Li.  
The motivation to do so is that the selection of an art recognized shapes of collector, base and emitter of Li is suitable for the intended use of Gao (MPEP §2144.07).   

Regarding claim 2, Gao as previously modified by Li show further comprising a buried insulator layer (14, below the active layers, col 3, ln 25-26) above the semiconductor substrate (12) and below the base (24), the collector (26), and the emitter (22).

Regarding claim 3, Gao as previously modified by Li show the base, the collector, and the emitter (Gao, 16) include portions of a fully depleted semiconductor on insulator (FDSOI) layer (col 7-8, ln 64-ln 9) on the buried insulator layer (14).

3. Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Li, as applied to claim 3 above, further in view of US 7173320 B1 (“Rahim”).

Regarding claim 4, Gao as previously modified by Li shows further comprising a gate structure (40, col 4, ln 33-35) over the base (24).
Gao as previously modified by Li does not show the gate configured to electrically bias the base.
Rahim shows (Fig. 3) the gate (124) configured to electrically bias the base (146 with Vbias applied to gate 124, col 4, ln 60-67).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to modify the invention of Gao as previously modified by Li, including biasing the base with gate, with the invention of Rahim.  
The motivation to do so is that the application of bias to gate causes a base resistance reduction (col 4, ln 56-60).   

Regarding claim 5, Gao as previously modified by Li and Rahim shows further comprising a voltage source (Rahim, Vbias) coupled to the gate structure (Rahim, 124), wherein a voltage level of the voltage source causes the gate structure to apply a reverse bias to the base (col 4, ln 55-65).

4. Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Li, as applied to claim 1 above, further in view of US 9726631 B1 (“Cai”).

Regarding claim 6, Gao as previously modified by Li shows the base includes an intrinsic base (24 below gate 40) between the emitter (22) and the collector (26), and an extrinsic base (24 with electrical contacts 62) adjacent the intrinsic base.
Gao as previously modified by Li does not show wherein a dopant concentration within the intrinsic base is less than a dopant concentration within the extrinsic base.
Cai shows (Fig. 11) wherein a dopant concentration within the intrinsic base (1106, P) is less than a dopant concentration within the extrinsic base (806, P+).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Cai, including doping concentration of base regions, to the invention of Gao as previously modified by Li.  
The motivation to do so is that the selection of an art recognized base doping of Cai is suitable for the intended use of Gao as previously modified by Li (MPEP §2144.07).  

 Regarding claim 7, Gao shows (Fig. 2) further comprising an insulator (30, col 3, ln 56-58) laterally abutting the intrinsic base (24 below 30), wherein the insulator separates the emitter (22) from the extrinsic base (24 above 30).

5. Claim(s) 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Li and Rahim.

Regarding claim 8, Gao shows (Fig. 1-2) a bipolar junction transistor (BJT) structure, comprising: 

    PNG
    media_image1.png
    468
    803
    media_image1.png
    Greyscale

an intrinsic base (24 under 44 and 30) over a semiconductor substrate (12), the intrinsic base having a length (L as shown above) between a first pair of horizontal ends in a first direction (left to right above), and a width (W as shown above) between a second pair of horizontal ends (24 abutted to collector 26 or emitter 22) in a second direction (vertical as shown above) perpendicular to the first direction; 
a pair of extrinsic bases (24 extrinsic on two opposite sides as shown above with contacts 62 on both sides) over the semiconductor substrate, each of the pair of extrinsic bases laterally abutting a respective one of the first pair of horizontal ends of the intrinsic base; 
a collector (26) over the semiconductor substrate and laterally abutting a selected one of the second pair of horizontal ends of the intrinsic base; 
an emitter (22) over the semiconductor substrate and laterally abutting the other of the second pair of horizontal ends of the intrinsic base; 
a gate structure (40) over the intrinsic base.
Gao does not show wherein a length of the emitter in the first direction is less than a length of the collector in the first direction, such that a horizontal interface between the emitter and the intrinsic base is smaller than a horizontal interface between the collector and the intrinsic base;
a first voltage source coupled to the gate structure, and configured to apply a voltage bias to the intrinsic base.
Li shows (Fig. 3a-3b) a length of the emitter (112) in the first direction (left to right) is less than a length of the collector (108) in the first direction, such that a horizontal interface between the emitter and the intrinsic base (110) is smaller than a horizontal interface between the collector and the intrinsic base.
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to modify the invention of Gao, including interface between the collector and base with interface between the emitter and base, with the invention of Li.  
The motivation to do so is that the selection of an art recognized shapes of collector, base and emitter of Li is suitable for the intended use of Gao (MPEP §2144.07).   
Gao in view of Li does not show a first voltage source coupled to the gate structure, and configured to apply a voltage bias to the intrinsic base.
Rahim shows (Fig. 3) a first voltage source (Vbias) coupled to the gate structure (124), and configured to apply a voltage bias to the intrinsic base (122 below gate).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to modify the invention of Gao as previously modified by Li, including biasing the base with gate, with the invention of Rahim.  
The motivation to do so is that the application of bias to gate causes a base resistance reduction (col 4, ln 56-60).   

Regarding claim 9, Gao shows (Fig. 1-2) further comprising a buried insulator layer (14) above the semiconductor substrate (12) and below the intrinsic base (24 under 44 and 30), the pair of extrinsic bases (24 extrinsic on two opposite sides as shown above with contacts 62), the collector (26), and the emitter (22).

Regarding claim 10, Gao as previously modified by Li and Rahim shows the pair of extrinsic bases, the collector, and the emitter (Gao, 16) include portions of a fully depleted semiconductor on insulator (FDSOI) layer (col 7-8, ln 64-ln 9) on the buried insulator layer (14).

Regarding claim 11, Gao as previously modified by Li and Rahim shows further comprising an insulator (30 above 44 as shown above) laterally abutting the other of the second pair of horizontal ends of the extrinsic base, wherein the insulator laterally abuts the emitter (22).

Regarding claim 12, Gao shows (above) wherein the insulator (30 above 44) includes a pair of insulator regions (the two vertical segments of 30 above 44 on both sides of emitter 22), each of the pair of insulator regions being laterally between the emitter (22) and a respective one of the pair of extrinsic bases (left or right extrinsic base).

6. Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Li and Rahim, as applied to claim 8 above, further in view of US 2017/0230013 A1 (“Hase”).

Regarding claim 13, Gao as previously modified by Li and Rahim shows the emitter, the collector and the pair of extrinsic bases.
Gao as previously modified by Li and Rahim does not show wherein the emitter is coupled to ground, and wherein the collector and the pair of extrinsic bases are electrically coupled to a second voltage source.
Hase shows (Fig. 3) the emitter (301 emitter, para 25) is coupled to ground, and wherein the collector (301 collector, para 25, connected to Vcont1) and the base (base of 301, para 25, connected to Vcont1) are electrically coupled to a second voltage source (Vcont1).
Gao as previously modified by Li and Rahim in combination with Hase teaches the whole limitation.
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Hase, including power connectivity of the collector, base and the emitter, to the invention of Gao as previously modified by Li and Rahim.  
The motivation to do so is that the selection of an art recognized power/gnd connectivity of collector, base and emitter of Hase is suitable for the intended use of Gao in view of Li and Rahim (MPEP §2144.07).   

7. Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Li and Rahim, as applied to claim 8 above, further in view of US 4999518 (“Dhong”).

Regarding claim 14, Gao as previously modified by Li and Rahim shows the collector, the emitter and the pair of extrinsic bases.
Gao as previously modified by Li and Rahim does not show wherein the collector is coupled to ground, and wherein the emitter and the pair of extrinsic bases are electrically coupled to a second voltage source.
Dhong shows (Fig. 2) the collector (collector of 31) is coupled to ground (col 3, ln 50-55), and wherein the emitter and the base are electrically coupled to a second voltage source (voltage at 29).
Gao as previously modified by Li and Rahim in combination with Dhong teaches the whole limitation.
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Dhong, including power connectivity of the collector, base and the emitter, to the invention of Gao as previously modified by Li and Rahim.  
The motivation to do so is that the selection of an art recognized power/gnd connectivity of collector, base and emitter of Dhong is suitable for the intended use of Gao in view of Li and Rahim (MPEP §2144.07).   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WASIUL HAIDER/Examiner, Art Unit 2819